






SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
This Separation Agreement and Release of all Claims ( “Agreement”) is entered
into by and between IEC Electronics Corporation (“Company”), a Delaware
corporation having its principal office at 105 Norton Street, Newark, New York,
and W. Barry Gilbert (the “Executive” or “you”), an individual residing at
__________.
1.Termination. You agree that your termination from the Company was effective at
the close of business on February 6, 2015 (the “Separation Date”), and that your
employment in all capacities with the Company was terminated.


2.Final Compensation and Benefits. You acknowledge and agree that you have
received your regular wages and employment-related benefits through the
Separation Date, all of which were paid in accordance with the Company’s regular
payroll schedule and benefit policies and practices. You acknowledge and agree
that your payment for employment-related benefits through the Separation Date
included payment for all of your accrued and unused vacation time. You
acknowledge and agree that you have also received reimbursement of any
appropriately documented expenses that were incurred but unpaid up through the
Separation Date that were a result of conducting business activities on behalf
of the Company. You received and may retain such wages and employment-related
benefits described in this Paragraph 2 even if you decide not to sign this
Agreement. You acknowledge and agree that the payments you received that are
described in this Paragraph 2 are all wages and employment-related benefits due
to you based on your employment with the Company.


3.Termination of Compensation and Benefits.
a)    You acknowledge and agree that all of your compensation and
employment-related benefits ended on the Separation Date or the last day of the
month in which your employment ended, depending upon the benefit.
b)    You acknowledge and agree that you forfeited all rights under any of IEC
Electronics Corporation’s short-term cash incentive plans or long-term stock
incentive plans as of the Separation Date, and that all equity compensation
awards granted to you by the Company or any of its affiliates that remained
outstanding and unvested as of the Separation Date terminated effective as of
the Separation Date and were forfeited without consideration.
4.Separation Benefits. In consideration of your acceptance of the terms of this
Agreement, including but not limited to the obligations imposed by Paragraphs 8
and 9 of this Agreement and the Release of All Claims contained in Paragraph 5
of this Agreement, and provided you have signed this Agreement and the
revocation period set forth in Paragraph 18 has expired with no revocation, the
Company will provide you with the separation benefits described in this
Paragraph 4.


a)The Company will pay a separation pay benefit in the total amount of One
Million Fifty Thousand Dollars ($1,050,000). This separation pay benefit will be
paid as follows, subject to applicable tax withholding, with each payment to be
made in accordance with written payment/wiring instructions from you, to be
provided upon your execution of this Agreement:






--------------------------------------------------------------------------------




(i)        No later than the first business day following the Effective Date of
this Agreement, as defined in Paragraph 18 below, the Company will pay a lump
sum cash payment of Five Hundred Thousand Dollars ($500,000).   
(ii)       Within sixty (60) days of the Effective Date of this Agreement, as
defined in Paragraph 18 below, the Company will make an additional payment of
Two Hundred Thousand Dollars ($200,000).
(iii)    On the one-year anniversary of the Effective Date of this Agreement, as
defined in Paragraph 18 below, the Company will make an additional payment of
One Hundred Thousand Dollars ($100,000).
(iv)    On the two-year anniversary of the Effective Date of this Agreement, as
defined in Paragraph 18 below, the Company will make an additional payment of
One Hundred Thousand Dollars ($100,000).
(v)    On the three-year anniversary of the Effective Date of this Agreement, as
defined in Paragraph 18 below, the Company will make an additional payment of
Seventy Five Thousand Dollars ($75,000).
(vi)    On the four-year anniversary of the Effective Date of this Agreement, as
defined in Paragraph 18 below, the Company will make an additional payment of
Seventy Five Thousand Dollars ($75,000).
b)    On or before the Effective Date of this Agreement, as defined in Paragraph
18 below, the Company shall execute and transmit to your counsel a Confession of
Judgment (the “Judgment”) in the form attached as Exhibit A hereto for the
purpose of securing the payment described in Paragraph 4(a) above. Your counsel
will hold the Confession of Judgment in escrow until such time as the amount due
and owing under Paragraph 4(a) above is paid in full, at which time the
Confession of Judgment will be deemed null and void and of no effect and
returned to counsel for the Company. Solely in the event that the Company does
not timely pay any of the payments set forth in Paragraph 4(a) above, your
counsel may proceed to file, enter, and enforce the Judgment, in which case the
Company shall receive a credit for any payments made.
c)    In the event of a Change in Control of the Company prior to the four-year
anniversary of the Effective Date of this Agreement, all payments remaining due
pursuant to Paragraph 4(a) above shall become due and payable within thirty (30)
days of said Change in Control. For purposes of this Agreement, “Change in
Control” means: (i) a sale of all or substantially all of the Company’s assets;
or (ii) any “Exchange Act Person” becomes the owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities. A Change in Control shall
not be deemed to occur (solely because the level of ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding. “Exchange Act Person” means any natural person, entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), except that “Exchange Act Person”
shall not include (i) the Company or any affiliate of the Company, (ii) any
employee benefit plan of the Company or any affiliate of the Company or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate of the Company, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, (iv) an entity
owned, directly or indirectly, by the shareholders of the




--------------------------------------------------------------------------------




Company in substantially the same proportions as their ownership of stock of the
Company; or (v) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date of
this Agreement, is the owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.
d)    In the event that the Company receives an inquiry from a future
prospective employer, the Company will only disclose the position you held and
the duration of your employment, unless you authorize in writing that additional
information to be disclosed.
e)    The Company makes no representations to you regarding the taxability
and/or tax implications of this Agreement. You are solely responsible for any
tax consequences associated with the payments made pursuant to this Agreement,
regardless of whether the Company should have contributed and withheld taxes
from the amounts paid (including Social Security and Medicare). You agree to
indemnify and reimburse the Company for any and all taxes, contributions,
withholdings, fees, assessments, interest, costs, penalties and other charges
that may be imposed by the Internal Revenue Service, the New York State Tax
Department or any other federal, state or local taxing authority solely by
reason of the payments made pursuant to this Agreement, the amount or absence of
withholdings and deductions made from such payments, any non-payment or late
payment of taxes due with respect to such payments, and for the tax reporting of
such payments, and you alone assume all liability for all such amounts.
f)    You agree that you are not entitled to any compensation or benefits of any
kind or description from the Company, its successors, assigns, affiliates or
related companies, or from or under any employee benefit plan or fringe benefit
plan sponsored by the Company, its successors, assigns, affiliates or related
companies, including any compensation or benefits set forth in the Amended and
Restated Employment Agreement between you and the Company dated as of December
16, 2013 (the “Employment Agreement”), other than as described in this
Agreement, and except for your vested rights (if any) under the IEC Electronics
Savings & Security Plan, as reflected on your most recent participant account
statement and adjusted for investment earnings and losses and expenses since
that date. You acknowledge and agree that the payments made pursuant to this
Agreement are not considered eligible compensation for purposes of the IEC
Electronics Savings & Security Plan or any other compensation, employee benefit
plan or fringe benefit plan.
5.Release Of All Claims Against Company.


a)    By signing this Agreement you agree that you are releasing and waiving
your right to bring any legal claim of any nature against the Company arising
from conduct or events that took place before you signed this Agreement. The
claims you are giving up include, but are not limited to, claims related,
directly or indirectly, to ownership interests in the Company (except as might
be determined by a court or other legal authority as part of a legal action
related to the value of common shares, in which you belong to a recovering group
or class, but in which you are not a named plaintiff or class representative),
your employment relationship with the Company, including your separation from
employment, and any claims you may have under the Employment Agreement. This
Agreement is intended to be interpreted in the broadest possible manner to
include all actual or potential legal claims you may have against the Company
(except as expressly provided otherwise in Paragraph 5(e)), including, but not
limited to, all claims that you asserted or could have asserted in the
arbitration proceeding you filed against the Company by way of the Statement of
Claim captioned W. Barry Gilbert v. IEC Electronics Corp. dated June 24, 2015
(the “Arbitration”).




--------------------------------------------------------------------------------




b)    Specifically, you agree that you are fully and forever giving up all of
your legal rights and claims against the Company, whether or not presently known
to you, arising from conduct or events occurring before you signed this
Agreement. You agree that the legal rights and claims you are waiving include
all rights and claims under, as amended, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967 (the “ADEA”), the Older
Workers Benefit Protection Act of 1990 (the “OWBPA”), the Rehabilitation Act of
1973, the Civil Rights Acts of 1866 and 1991, the Americans With Disabilities
Act of 1990 (the “ADA”), the Genetic Information Nondiscrimination Act of 2008
(“GINA”), the Equal Pay Act of 1963, the Family and Medical Leave Act of 1993
(“FMLA”), the Employee Retirement Income Security Act of 1974 (“ERISA”), the New
York Human Rights Law and any similar federal, state or local statute,
regulation, order or common law. You specifically agree that you are releasing
claims of discrimination, harassment and/or retaliation based upon age, race,
color, sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability, genetic predisposition or
carrier status and other legally protected categories and/or activities.
c)    You also agree that the legal rights and claims you are giving up include
your legal rights and claims under the anti-retaliation provisions of the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A and the Dodd-Frank Act, 12 U.S.C. § 5567
and/or legal rights and claims under the federal Worker Adjustment and
Retraining Notification Act of 1989 (“WARN”), the New York Worker Adjustment and
Retraining Notification Act (“NY WARN”), the New York Labor Law (except
unemployment insurance and minimum wage claims), the New York Business
Corporation Law, and any similar federal, state or local statute, regulation,
order or common law. You agree that the legal rights and claims you are giving
up include all common law rights and claims, such as a breach of express or
implied contract, tort (whether negligent or intentional), wrongful discharge,
constructive discharge, infliction of emotional distress, defamation, promissory
estoppel, and any claim for fraud, omission or misrepresentation, breach of
express or implied duties, or violation of public policy or policies, practices,
or procedures of the Company.
d)    You further agree that you are giving up and releasing any damages or
relief of whatever nature or description, including, but not limited to,
compensatory damages, punitive damages, liquidated damages, penalties, interest,
and equitable forms of relief, as well as any claim for attorney’s fees or
costs, which may arise from any of the claims waived, discharged or released in
this Paragraph 5.
e)    The claims you are giving up and releasing do not include your vested
rights, if any, under any qualified retirement plan in which you participate,
and your COBRA, unemployment insurance and workers’ compensation rights, if any.
Nothing in this Agreement shall be construed to constitute a waiver of: (i) any
claims you may have against the Company that arise from conduct or events that
occur after the date that you sign this Agreement; (ii) your right to file an
administrative charge with any governmental agency alleging employment
discrimination or challenging the validity of this release of all claims; (iii)
your right to participate in any administrative or court investigation, hearing
or proceeding; or (iv) any other right that you cannot waive as a matter of law.
You agree, however, to waive and release any right to receive any individual
remedy or to recover any individual monetary or non-monetary damages as a result
of any administrative charge, complaint or lawsuit filed by you or anyone on
your behalf. In addition, the release of all claims set forth in this Agreement
does not affect your rights as expressly created by this Agreement, and does not
limit your ability to enforce this Agreement or to challenge the enforceability
of this Agreement.
f)    You agree that the release of all claims described in this Paragraph 5
applies not only to the Company, but also to the Company’s predecessors,
successors and their past, current and future parents, subsidiaries, related
entities, and all of their members, shareholders, officers, directors, agents,
attorneys, employees, and assigns.




--------------------------------------------------------------------------------




6.Company Release Of All Claims Against Gilbert.


a)    By signing this Agreement, the Company agrees that it is releasing and
waiving its right to bring any legal claim of any nature against you The claims
the Company is giving up include, but are not limited to, claims related,
directly or indirectly, to your employment relationship with the Company,
including your separation from employment. This Agreement is intended to be
interpreted in the broadest possible manner to include all actual or potential
legal claims the Company may have against you.
b)    Specifically, the Company agrees that it is fully and forever giving up
all of its legal rights and claims against you, whether or not presently known
to it, that are based on events occurring before the Company signs this
Agreement. The Company agrees that the legal rights and claims it is waiving
include rights and claims under federal, state or local statute, regulations,
orders or common law, including breach of express or implied contract, tort
(whether negligent or intentional), wrongful discharge, constructive discharge,
infliction of emotional distress, defamation, promissory estoppel, and any claim
for fraud, omission or misrepresentation, breach of express or implied duties,
or violation of public policy or policies, practices, or procedures of the
Company.
c)    The Company further agrees that it is giving up and releasing any damages
or relief of whatever nature or description, including, but not limited to,
compensatory damages, punitive damages, penalties, interest, and equitable forms
of relief, as well as any claim for attorney’s fees or costs, which may arise
from any of the claims waived, discharged or released in this Paragraph 6.
(d)    Nothing in this release shall be construed to constitute a waiver of any
right that the Company cannot waive as a matter of law.
7.No Pending Action. You represent that, as of the date that you sign this
Agreement, you have not filed any charge, complaint, arbitration, proceeding, or
action in any forum against the Company other than the Arbitration. This
Agreement may be used as a complete defense in the future if you bring a lawsuit
based on any claim that you have released. Simultaneous with the execution of
this Agreement, you also agree to execute a stipulation discontinuing the
Arbitration with prejudice and on the merits, in the form attached as Exhibit B,
and that you will deliver the executed stipulation to the Company’s counsel
along with an executed copy of this Agreement. Within three (3) days after the
Effective Date of this Agreement, the Company shall file the stipulation with
the arbitrator.


8.No Derogatory Statements/Communications or Operational Interference.


a)    You agree that you will not directly or indirectly make, or cause to be
made, any written or oral statement or other communication that is derogatory or
disparaging to the Company or the Company’s predecessors, successors or their
past, current or future parents, subsidiaries, related entities, or any of their
members, shareholders, officers, directors, agents, attorneys, employees, or
assigns. The inclusion of specific individuals in this provision (including, but
not limited to, shareholders, officers, directors, agents, attorneys and
employees) to protect them from derogatory or disparaging remarks is a material
term of this Agreement and intended to make such individuals third-party
beneficiaries of this particular provision of the Agreement, with all applicable
rights to enforce its terms in the event of a violation. You also agree that you
will not directly or indirectly initiate any communications with any directors,
shareholders, or employees of the Company regarding the business or operations
of the Company, except as required to perform the requirements set forth in this
Agreement, as required to perform services on behalf of a new employer, or as
otherwise expressly requested by the Company or required by applicable law.




--------------------------------------------------------------------------------




b)    The Company agrees that the members of its Board of Directors and its
Senior Management, to be defined as any employee with the Title of Senior
Vice-President or above, will not directly or indirectly make, or cause to be
made, any written or oral statement or other communication that is derogatory or
disparaging to you. Communications between the individuals listed above and/or
with their attorneys shall not violate this provision.
c)    Nothing in this Agreement is intended to or shall prevent or limit the
parties from providing testimony or information in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law. The parties agree that they will notify
the other party in writing as promptly as practicable after receiving any
request for testimony or information regarding the other party in response to a
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law, regarding the anticipated
testimony or information to be provided and at least fourteen (14) days prior to
providing such testimony or information (or, if such notice is not possible
under the circumstances, with as much prior notice as is possible).
d)    Nothing in this Agreement shall prohibit you from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. You do not need prior authorization of the Company to
make any such reports or disclosures and you are not required to notify the
Company that you have made such reports or disclosures.
9.Confidentiality of Agreement.


a)    Both parties agree to keep the terms of this Agreement, all documents
relating to this Agreement, and the benefit being paid under it, completely
confidential. Both parties shall not disclose any information concerning the
existence or terms of this Agreement or provide a copy of this Agreement to
anyone, except as follows: (i) to the extent necessary to report income to
appropriate taxing authorities; (ii) to communicate with their attorneys, their
investment or financial advisors or their accountants as necessary for obtaining
legal and/or financial planning advice (in which case such person or entity
shall be informed of the confidential nature of this Agreement); (iii) in
response to a judicial order or subpoena issued by a state or federal court or
governmental agency or any other order of a court of competent jurisdiction or a
discovery request pursuant to established Rules of Civil Procedure in a civil
action in state or federal court or in response to any other discovery request
or deposition question made or posed.
b)    Nothing herein precludes either party from apprising any attorney, court,
administrative agency or governmental body of the existence and/or terms of this
Agreement in order to enforce this Agreement, to challenge the enforceability of
this Agreement and/or to support an argument that a claim/defense is barred by
reason of the waivers and releases contained herein or to counter any such
argument.
c)    Nothing in this Agreement shall prohibit either party from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. You do not need prior authorization of the Company
to make any such reports




--------------------------------------------------------------------------------




or disclosures and you are not required to notify the Company that you have made
such reports or disclosures.
d)    Nothing in this Agreement shall prohibit the Company from disclosing the
terms of the Agreement and the Agreement itself in filings with the Securities
Exchange Commission.
10.Remedies. In the event that either party breaches any of its obligations
under this Agreement, the other party may, at its option, seek monetary damages,
a court order requiring compliance with this Agreement, or other legal and
equitable remedies as appropriate. A court, jury, and/or agency of competent
jurisdiction shall determine the nature, extent and value of any damages caused
by a breach of this Agreement, including whether a breach of this Agreement
requires the return of some or all of the benefits provided under Paragraph 4
above and/or the discontinuance of the Company’s remaining obligations under
this Agreement. In addition to any other rights either party may have at law or
in equity, it shall have the right to seek enforcement of this Agreement in an
action at law or in equity and, in such an action to enforce this Agreement, it
shall have the right to seek reasonable legal fees, costs and expenses, to the
extent permitted by law and to the extent that such recovery does not result in
the invalidation of this Agreement.


11.No Admission of Liability. You agree that neither any payment under this
Agreement, nor any term or condition of it, shall be construed by either you or
the Company, at any time, as an admission of liability or wrongdoing by the
Company.


12.Binding Nature. This Agreement shall bind, be transferable to, and/or be
enforceable by or against, the Company’s successors and assigns, now and in the
future. This Agreement shall also bind, be transferable to and/or be enforceable
by or against, all persons who might assert a legal right or claim on your
behalf, such as your heirs, personal representatives and assigns, now and in the
future.


13.Governing Law/Interpretation/Legal Proceedings.


a)    This Agreement shall be governed, construed, and interpreted, and the
rights of you and the Company shall be determined in accordance with New York
law, without regard to its conflicts of laws principles, except to the extent
that the law of the United States governs any matter set forth herein, in which
case such Federal law shall govern.
b)    Disputes arising under it shall be heard exclusively by the state or
federal courts located in Monroe County, New York. Neither party waives any
right it may have to remove such an action to the United States District Court
with jurisdiction over Monroe County, New York.
c)    The parties further agree that, whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions, which
shall be fully severable and given full force and effect. However, in the event
you or anyone on your behalf takes legal action asserting claims released
through this Agreement, and the Release of All Claims in Paragraph 5 of this
Agreement or any portion thereof is determined by any court or agency of
competent jurisdiction to be unenforceable for any reason, then the Company
shall have the option to rescind this entire Agreement, and immediately recover
from you any payments made pursuant to Paragraph 4 above, or to require that you
execute another release that is legal and enforceable, without further
consideration, payments or compensation.




--------------------------------------------------------------------------------




14.
Scope of Agreement.



a)    You agree that no promise, inducement or other agreement not expressly
contained or referred to in this Agreement has been made conferring any benefit
upon you. You also agree that this Agreement contains the entire agreement
between the Company and you regarding your termination and supersedes and
renders null and void any and all prior or contemporaneous oral or written
understandings, statements, representations or promises, including, but not
limited to, the Employment Agreement and any other agreement regarding
compensation, benefits, or severance.
b)    Notwithstanding the foregoing, you acknowledge that nothing set forth
herein shall alter in any manner your continuing obligations pursuant to the
provisions contained in the Employment Agreement regarding Cooperation (Article
11) and Restrictive Covenants (Article 12), and you agree that such continuing
obligations survive the termination of your employment with the Company and
continue to be binding upon you after the Separation Date.
15.Voluntary Agreement. You agree that you are voluntarily signing this
Agreement, that you have not been pressured into agreeing to its terms and that
you have enough information to decide whether to sign it. If, for any reason,
you believe that this Agreement is not entirely voluntary, or if you believe
that you do not have enough information, then you should not sign this
Agreement.


16.Attorney Consultation. You are advised to consult with an attorney of your
choice before signing this Agreement. By signing this Agreement, you acknowledge
that you have had an opportunity to do so.


17.Period to Consider Agreement. You represent and warrant that the Company has
given you a reasonable period of time, of at least twenty-one (21) days, to
consider all the terms of this Agreement and for the purpose of consulting with
an attorney. A draft of this Agreement was first given to your attorney on
February 24, 2016. If you execute this Agreement prior to the expiration of the
21-day period, you represent and warrant that you have freely and willingly
elected to do so.


18.Revocation Period; Effective Date. After you have accepted this Agreement,
you will have an additional 7 calendar days in which to revoke your acceptance.
If you do not revoke your acceptance, then the 8th day after the date of your
signature will be the “Effective Date” of the Agreement, and you may not
thereafter revoke it. To revoke this Agreement, you agree to send written notice
to: Jeffrey Schlarbaum, Chief Executive Officer, IEC Electronics Corporation,
105 Norton Street, Newark, New York, 14513. You acknowledge and agree that if
you exercise your right to revoke this Agreement, your termination of employment
will remain effective on the Separation Date and you will not be entitled to the
separation benefits in Paragraph 4.


[SIGNATURES ON FOLLOWING PAGE]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and the Company by its duly authorized agent,
have hereunder executed this Agreement and intend to be legally bound by its
provisions.        
        
W. Barry Gilbert
IEC Electronics Corporation, on behalf of itself and its subsidiaries and
affiliates        



/s/ W. B. Gilbert                        (By) /s/ Jeffrey T. Schlarbaum
                                    
Date: 3/8 , 2016                        Name: Jeffrey T. Schlarbaum    


Date: Mar. 11 , 2016






STATE OF NEW YORK)
COUNTY OF MONROE) ss:


On the 8 day of March, 2016, before me, the undersigned, personally appeared W.
Barry Gilbert, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in the
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
                            
/s/ Diane Dickson        
NOTARY PUBLIC






STATE OF NEW YORK)
COUNTY OF WAYNE ) ss:


On the 11 day of March, 2016, before me, the undersigned, personally appeared
Jeffrey T. Schlarbaum personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in the
capacity, and that by his/her signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument
and he/she is a CEO of IEC Electronics Corporation,
described in, and who, on behalf of IEC Electronics Corporation and its
subsidiaries and affiliates, executed the within instrument.


/s/ Christi L. Rollo        
NOTARY PUBLIC








    




--------------------------------------------------------------------------------




State of New York
Supreme Court County of Wayne
 
Confession of Judgment


W. Barry Gilbert,


Plaintiff,


v.


IEC Electronics Corp.


Defendant.
 





State of New York    )
County of ________ ) ss:


Jeffrey Schlarbaum, being duly sworn, deposes and says:
1.I am the Chief Executive Officer of IEC Electronics Corporation (“IEC”), a New
York corporation with a principal office in Wayne County, New York.
2.Pursuant to CPLR 3218, IEC confesses judgment in favor of W. Barry Gilbert,
residing at __________, for One Million Three Hundred Seventy Eight Thousand
Nine Hundred Eighty Eight Dollars ($1,378,988.00) and authorizes Mr. Gilbert to
enter judgment for that amount against IEC without further notice.
3.This confession of judgment is for a debt due or to become due to Mr. Gilbert
arising upon the following facts: in February of 2016, IEC and Mr. Gilbert
entered into a Separation Agreement and Release of All Claims (“Agreement”). As
part of that Agreement, IEC promised to make certain payments to Mr. Gilbert
over the next four years in settlement of an arbitration filed by Mr. Gilbert
against IEC on or about June 24, 2015 (the “Arbitration”).


4. Notwithstanding any provision in CPLR 3218(b) to the contrary, in the event
that IEC fails to make any payment owed under the Agreement, this confession of
judgment may be enforced, and judgment may entered pursuant thereto, at any time
within five (5) years of the date hereof.
5.This Confession of Judgment is intended as security for the payments due Mr.
Gilbert under the Agreement. The judgment is for the full amount sought by Mr.
Gilbert in the Arbitration.




--------------------------------------------------------------------------------




6.This confession of judgment is not for the purpose of securing Mr. Gilbert
against a contingent liability.


    
(Signature)


Print Name
    


Sworn to before me this _______
day of _____________________, 2016.






    
Notary Public














--------------------------------------------------------------------------------








Arbitration
 
 
 


W. Barry Gilbert,
                
                                     Claimant,
              v.


IEC Electronics Corp.,
                                                    Respondent.
 
 
 
 
 



STIPULATION


It is hereby stipulated and agreed, by and between the undersigned counsel for
the parties, that the above-captioned arbitration be, and the same hereby is,
dismissed with prejudice and on the merits. Each party shall bear one-half of
any remaining fees and costs due the arbitrator.
Dated:
 
Dated:
 
 
 
 
Geiger and Rothenberg, LLP
Harter Secrest & Emery LLP
 
 
 
 
David Rothenberg
Attorneys for Claimant
45 Exchange Street, Suite 800
Rochester, New York 14614
Jerauld E. Brydges
Attorneys for Respondent
1600 Bausch & Lomb Place
Rochester, NY 14604







